Citation Nr: 0505531	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-02 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from February 1973 to April 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 2003, the Board remanded this 
case.  The veteran has revoked representation in this case.


FINDINGS OF FACT

1.  Documentation of record shows that the veteran did not 
maintain satisfactory conduct and cooperation in developing 
and implementing his Rehabilitation Plan as he refused to 
participate in an extended work evaluation and he did not 
satisfactorily conform to the procedures established by VA.

2.  VA was unable to assess whether the veteran's physical 
and mental conditions permitted training to begin within a 
reasonable period due to his unsatisfactory conduct and 
cooperation; feasibility is not demonstrated at this time.  


CONCLUSION OF LAW

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, is denied.  38 
U.S.C.A. §§ 3101, 3102, 3111 (West 2002); 38 C.F.R. §§ 21.35, 
21.52, 21.53, 21.57, 21.184, 21.362, 21364 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A.

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases was not found 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  

Nevertheless, in January 2002, the veteran was sent a VCAA 
letter.  Assuming arguendo that VCAA applies, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103A(g).  In this case, the veteran was told 
of the requirements to successfully establish entitlement to 
vocational rehabilitation benefits, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the RO obtained all relevant records, afforded the veteran a 
VA examination, and attempted to afford the veteran an 
opportunity to participate in a work program, which he 
refused to do.  Thus, VA made reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


Background

The veteran has been under psychiatric care for years.  In 
November 1997, a VA examiner opined that the veteran was 
unable to function in a work environment.  

In a May 1998 rating decision, service connection was granted 
for bipolar disorder, and a 70 percent rating was granted.  

Approximately one week later, the veteran applied for 
vocational rehabilitation services.  It was noted that the 
veteran had previously been seen for training, but was never 
placed in a training program due to problems related to his 
psychiatric impairment so he was not feasible for entry.

In June 1998, the veteran contacted the Vocational 
Rehabilitation Services Department and indicated that he was 
moving.  He requested that his case be placed in discontinued 
status.  Thereafter, also in June 1998, the veteran indicated 
that he did want to have an evaluation.  He was told that 
Vocational Rehabilitation Services needed an evaluation of 
his bipolar disorder, history of alcoholism, and problems 
with anger control.  Contact was made with a psychologist, 
but the veteran felt that he was being treated unfairly and 
was terminating therapy.  As such, his case remained in 
discontinued status.  

In a July 13, 1998 letter, the veteran was advised the prior 
to vocational rehabilitation training, evaluations needed to 
be conducted to determine if his bipolar disorder was stable, 
was he following treatment recommendation, and was he ready 
for an initial work evaluation to made a final determination 
of his readiness for work or further training.  

According to a July 15, 1998 Report of Contact, the veteran 
indicated that he did not want to work with an individual 
employed at VA's Vocational Rehabilitation Services and that 
he would be seeking a 100 percent rating for his bipolar 
disorder.  

In an October 1998 letter, Vocational Rehabilitation Services 
informed the veteran that his application for vocational 
rehabilitation training had been received.  In pertinent 
part, he was told that the goal of the vocational 
rehabilitation training program is to see that he is afforded 
suitable employment.  He was advised that the Vocational 
Rehabilitation Services Division will determine if the 
veteran's service-connected disability constituted a handicap 
to suitable employment based on his limitations, prior work 
history, training, etc.  He was advised that he would be 
required to complete a vocational evaluation with either a 
contract provider or a VA counseling psychologist.  The 
veteran was provided further instructions.  In a subsequent 
October 1998 letter, the veteran was notified that his case 
had been placed in discontinued status and would remain in 
that status until his claim was reactivated because the 
veteran had moved.  

In a November 1998 Report of Contact, it was noted that the 
veteran wanted to reapply for vocational rehabilitation 
training.  He was told that he would need to undergo an 
evaluation.  

In a December 1998 letter, a VA clinical social worker 
indicated that the veteran sought an evaluation for substance 
abuse/dependence.  The clinical social worker stated that the 
veteran appeared to be in remission of any substance abuse.  
A review of his history indicated that he had had substance 
abuse issues related to times when he was not psychiatrically 
stable.  He appeared to self-medicate.  When his bipolar 
disorder was properly treated, he was able to maintain 
sobriety.  It was suggested that the veteran seek ongoing 
psychiatric support for his bipolar disorder.  

In January 1999, the veteran was afforded a VA examination.  
It was noted that since his separation from service, the 
veteran had been hospitalized 30 times.  The veteran stated 
that he had had 35 different jobs since separation from 
service.  However, the longest that the veteran had been able 
to hold down a job was 5 weeks and he had not worked at all 
in the past 6 years.  His Global Assessment of Functioning 
(GAF) was 40.  The examiner also stated that the veteran was 
completely unable to work in any capacity at this time.  

A February 1999 outpatient note indicated that drugs and 
alcohol were not a problem for the veteran.  

In a February 1999 letter, the veteran indicated that he had 
submitted psychiatric information showing that he did not 
have drug/alcohol problems.  The veteran also expressed that 
he had previously attempted to participate in a work-training 
period at the VA Medical Center and he also stated that VA 
might want to consider his sporadic and scant work history.  

In a March 1999 letter, the veteran was advised that an 
appointment had been scheduled for him to meet with a VA 
counseling psychologist.  

In a March 1999 letter, the veteran stated that he doubted 
that he would be able to succeed in a 3 month long work 
evaluation program.  

In a June 1999 rating decision, the veteran's disability 
rating was increased to 100 percent.  The 100 percent rating 
was based on a findings that the veteran had total social and 
industrial inadaptability.  

According to a November 1999 Report of Contact, the veteran 
stated that he withdrew his application for vocational 
rehabilitation training.  

In a November 1999 Counseling Record, it was noted that the 
veteran had an impairment of employment which included his 
age and affects of his 100 percent service-connected bipolar 
disorder.  It was further indicated that the veteran had not 
overcome the impairment though gainful employment.  It was 
stated that the veteran had a Bachelor's degree, but had not 
been able to do anything with it because of his service-
connected disability.  It was also determined that the 
veteran had a serious employment handicap.  It was indicated 
that the current issue was feasibility.  The counseling 
psychologist stated that all indications from his VA rating 
decisions and his Social Security Administration records were 
that the veteran was not feasible for training at this time.  
In addition, it was noted that the veteran had also declined 
further consideration.  

In a November 1999 letter, the veteran was notified that his 
claim for vocational rehabilitation had been suspended.  His 
case had been placed in interrupted status.  The veteran was 
told that his claim had been placed in interrupted status 
because the veteran had notified Vocational Rehabilitation 
Services that he declined further vocational rehabilitation 
services at this time.  

Subsequently, the veteran indicated that he wanted to 
participate in vocational rehabilitation training.  In 
January 2000, the veteran was informed that in order to 
determine if training would lead to competitive employment, 
VA would seek input from his medical providers, an extended 
work evaluation would be conducted, and a current consult 
regarding alcohol use would be conducted.  

In February 2000, the veteran sent a letter to VA in which he 
requested that his application for vocational rehabilitation 
training be disregarded.  

According to July 2000 VA e-mails, the veteran discussed the 
possibility of vocational rehabilitation training.  

July and August 2000 Counseling Records show that the veteran 
sought information about vocational rehabilitation training.  
However, in August 2000, he declined further training.  

In December 2000, the veteran was notified that his case was 
placed in discontinued status.  

In January 2001, the veteran contacted VA and discussed 
entering an extended evaluation program.  It was determined 
that in order to determine if he was feasible for training, 
he needed to complete a 3 month work evaluation.  The veteran 
chose his work site and the number of hours that he would 
work.  

In January 2001, the veteran met with a Vocational 
Rehabilitation Services counseling psychologist.  A 
Rehabilitation Plan was made.  The Program Plan was 
"Individualized Extended Evaluation Plan."  The Program 
Goal was "To determine feasibility for gainful employment."  
The Evaluation Criteria was "Veteran will continue sobriety, 
counseling, and medications and will comply with all required 
aspects of the volunteer position."  The Evaluation 
Procedure was "A work evaluation report will be completed 
and sent to VR&E in Boise at the end of each month for the 
three month period by the appropriate volunteer supervisor."  
The Evaluation Schedule was "Monthly for a 3 month period."  

Thereafter, the veteran attempted to participate in and 
complete the extended work evaluation program.  

In May 2001, the veteran contacted VA and indicated that he 
experienced a manic episode and was unable to complete the 
last 2 weeks of his extended work evaluation.  

In a May 2001 letter, the veteran was notified that he did 
not complete his extended work evaluation and was being 
scheduled for a meeting with Vocational Rehabilitation 
Services.  Thereafter, a Report of Contact shows that the 
veteran contacted Vocational Rehabilitation Services and 
wanted to speak with a particular person who was unavailable.  
The veteran called back two more times.  It was the 
impression of the VA personnel that the veteran was extremely 
rude and inappropriate over the telephone.  Thereafter, the 
veteran was called back.  He was told that his more recent 
involvement with the vocational rehabilitation program had 
been placed in extended evaluation status with a mutually 
agreed upon 3 month work evaluation to determine his 
feasibility to enter the work force.  The veteran failed to 
complete this evaluation.  He refused to give the 
rehabilitation counsel his work evaluation information and 
told the counselor that the counselor's employment was in 
jeopardy if he did not comply with the veteran's wishes to 
enter him immediately into a higher education rehabilitation 
program.  

In May 2001, the veteran indicated that he did not want to be 
contacted by Vocational Rehabilitation Services.  

In a June 2001 Report of Contact, it was noted that the 
veteran had not completed his extended work evaluation, had 
been rude to VA personnel, and had threatened one individual.  
In addition, the veteran indicated that he did not want 
vocational rehabilitation training.  It was noted that the 
evidence so far did not suggest that the veteran would be 
feasible for training since it appeared that suitable gainful 
employment was not possible due to his disability.  

Thereafter, the veteran contacted Vocational Rehabilitation 
Services.  It was noted that he used abusive and profane 
language so the call was terminated.  

In July 2001, the veteran was informed that he had been 
scheduled for an examination.  

In August 2001, the veteran was afforded another VA 
examination.  At that time, it was noted that the veteran had 
been unable to hold down a full-time job since 1992.  That 
job lasted only 3-4 weeks.  The veteran indicated that he had 
been unable to make it all the way through the Vocational 
rehabilitation program offered to him in March 2001.  A 
mental status examination was performed.  The examiner stated 
that the veteran was an exceptionally bright individual who, 
unfortunately, suffered from a serious mental illness.  The 
severe social impairment from his mental illness continued to 
impair his functioning.  The gap between his abilities, his 
intellectual abilities, and his ability to tolerate the 
stresses which naturally fall upon one when trying to work 
and function in a social environment, were very difficult for 
him to tolerate.  The examiner stated that it was his opinion 
that the veteran was completely unable to work or to go to 
college in the usual setting at this time.  His overall GAF 
was 35.  The examiner noted that the GAF had fallen 10 points 
and it was his opinion that the 100 percent rating was 
permanent.  

In a November 2001 rating decision, the 100 percent rating 
was confirmed and continued.  The veteran was found competent 
to handle funds.  

In a December 2001 Counseling Record, it was again determined 
that the veteran had a serious employment handicap, but 
feasibility for training was at issue.  It was noted that the 
veteran had agreed to a 3 month work evaluation.  It was 
noted that the veteran did well for 60 days, but then 
requested to change work sites because of his nonservice-
connected knee disability.  The veteran chose a different 
work site and indicated that he would work 20 hours per week.  
After 12 days, he was unable to continue.  The veteran 
contacted Vocational Rehabilitation Services and informed 
them that his service-connected bipolar disorder had flared 
and he could not successfully complete the evaluation.  It 
was noted that when the veteran was dealing with the VA 
rating board and Social Security Administration, he was 
adamant about his being unemployable and was found to be 
permanently unemployable.  However, when dealing with 
Vocational Rehabilitation Services, he maintained that he was 
employable and was not being treated fairly.  The veteran was 
seeking a Master's degree.  It was noted that his case had 
been reviewed by every counselor with the Vocational 
Rehabilitation Services and it was determined that the 
veteran was not feasible for training or employment.  It was 
further noted that when the veteran was at the "better end" 
of his bipolar condition, he came across verbally and in his 
writing as normal and intelligent.  However, when he cycled 
to the other end of the pole, he was nearly incapacitated.  
He was unable to function in a half-time setting for 90 days.  
He had not responded to medications or therapy.

In December 2001, Vocational Rehabilitation Services notified 
the veteran that based upon his disabilities, he was being 
denied vocational rehabilitation training.  He was told that 
it was not reasonably feasible for him to benefit from 
vocational rehabilitation at this time.  The veteran appealed 
this determination.

In December 2003, the Board remanded this case.  The veteran 
was requested to identify all VA and non-VA health care 
providers that have treated and evaluated him for his 
psychiatric disorder from 2001 to the present time.  The RO 
was instructed to obtain records from each health care 
provider identified.  The veteran was requested to be asked 
whether he had been employed at any time from May 2001 
forward, including part-time work, and if so, to identify the 
employer and dates of employment and any records he might 
have in conjunction with that employment.  The RO was 
instructed to obtain any relevant records identified by the 
veteran.  In addition, any vocational rehabilitation records, 
including counseling records and reports of contact dated 
from 2001 forward, were to be requested for the record.  The 
veteran was to be afforded a VA psychiatric examination for 
the veteran primarily for the purpose of assessing his 
industrial capability.  The examiner was to be specifically 
requested to document the veteran's current symptoms of his 
diagnosed bipolar disorder as well as any other psychiatric 
disorder present, and the severity of his symptoms.  A GAF 
score was requested.  Any medications which the veteran was 
taking were to be noted and the examiner was requested to 
provide an opinion as to whether the veteran is compliant 
with taking any prescribed medication.  The examiner was also 
requested to address the following questions: (a) Does the 
veteran have an employment handicap (defined as an impairment 
of a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests); or a serious employment handicap 
(defined as a significant impairment of a veteran's ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes, and interests)? (b) Do the effects 
of the veteran's disability (service and nonservice- 
connected), when considered in relation to the veteran's 
circumstances (i) Prevent the veteran from successfully 
achieving a vocational goal (defined as successfully pursuing 
a vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with the veteran's 
abilities, aptitudes, and interests)? and (ii) Are they 
expected to worsen thereby making the achievement of a 
vocational goal not reasonably feasible?

After completing any additional development deemed necessary, 
the claim should be referred to a vocational rehabilitation 
and counseling psychologist for a determination regarding 
whether the veteran had an employment handicap or a serious 
employment handicap.  If it was determined that an interview 
with the veteran was warranted, such an interview was to be 
scheduled. 

Thereafter, the instructions of the remand decision were 
undertaken.  

Work evaluations from the veteran's first 2 months of his 
part-time extended work evaluation were positive; he received 
good reviews.  

The veteran indicated that he had received VA psychiatric 
treatment and stated that his primary psychiatrist would be 
providing medical evidence.  He also stated that he had not 
been engaged in any substantial gainful employment.  

In April 2004, the veteran was afforded a VA examination.  A 
mental status examination was conducted.  The examiner 
determined that the GAF was 45.  His symptoms had stabilized 
and improved with medication and care.  He stated that the 
veteran had been unable to work since 1992.  The examiner 
indicated that the veteran obviously had significant problems 
functioning due to his illness in the past.  There were also 
reports of him having difficulties working with vocational 
rehabilitation counselors in the past.  On the other hand, 
the veteran had been assessed as having very good 
intellectual capabilities and while working as part of his 
vocational rehabilitation work evaluation in 2001, he 
received very good evaluations.  He reportedly had to stop 
that program because of leg and back problems and then 
shortly thereafter had a relapse of his bipolar disorder and 
was unable to continue the work evaluation.  The examiner 
stated that the veteran's bipolar disorder had stabilized and 
his private physician felt that the veteran could enter 
vocational rehabilitation training.  The examiner stated that 
it was reasonable to predict that the veteran would continue 
to be stable if he complied with medication and care.  In 
summary, the examiner stated that the veteran did have 
obvious handicaps from his illness, but he also had good 
intellectual capabilities and a strong desire to become a 
productive individual and achieve full-time work.  It would 
seem reasonable, from a psychiatric standpoint, that the 
veteran be allowed to pursue vocational rehabilitation 
training with the goal of the veteran eventually returning to 
gainful employment.  The examiner stated that an evaluation 
by a vocational rehabilitation specialist would certainly be 
necessary to determine what particular training or job 
possibilities might fit the veteran's particular handicaps as 
well as his interests and abilities.  

In a May 2004 letter, the veteran was notified that an 
appointment with Vocational Rehabilitation Services had been 
scheduled.  Thereafter, the veteran met with the vocational 
rehabilitation counselor.  In a June 2004 communication, the 
counselor indicated that the veteran indicated that he was 
willing to participate in a 90 day work evaluation to offer 
insight into his feasibility for future employment.  The 
veteran stated that he had summer plans, but would be 
available to participate in August 2004.  It was felt that 
the veteran's feasibility could be substantially answered by 
the veteran's work evaluation performance.  

In July 2004, the veteran left a phone message for Vocational 
Rehabilitation Services in which he stated "just how stupid 
do you think I am?"  In a July 2004 letter, the veteran 
indicated that he would not participate in a work evaluation 
and that he had not been ordered to undertake such an 
evaluation in the Board remand decision.  

In April and September 2004, letters were received from the 
veteran's primary psychiatrist with VA.  He stated that the 
veteran was stable on his medication and compliant with 
taking his medication.  He indicated that the veteran was 
highly motivated and very intelligent and should be given the 
opportunity to succeed.  The examiner expressed that the 
veteran was a talented artist.  The examiner did not view the 
veteran's expectations as unrealistic and indicated that he 
believed that the veteran could be very successful.  The 
psychiatrist supported his desire to enter vocational 
rehabilitation training.  

Subsequently, extensive correspondence was received from the 
veteran.  In that correspondence, he expressed 
dissatisfaction with the treatment he has received from VA's 
Vocational Rehabilitation Services.  He cited many instances.  
In particular, he indicated that the Board remand did not 
state that another extended work evaluation was required and 
that Vocational Rehabilitation Services had essentially 
reached beyond their scope in ordering him to participate in 
another extended work evaluation.  Rather, the other 
instructions of the remand had been completed and a decision 
should be made, not another extended work evaluation.  He 
essentially stated that to require him to participate was 
inappropriate and not in compliance with the remand decision.  


Analysis

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), in pertinent part, 
a person shall be entitled to a rehabilitation program under 
the terms and conditions of this chapter if the person is a 
veteran who has a service-connected disability that is rated 
20 percent disabling or more which was incurred or aggravated 
in service on or after September 16, 1940, and that he/she is 
determined by the Secretary to be in need of rehabilitation 
because of an employment handicap.  Thus, with regard to 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, the veteran 
has met the requirement of having a service-connected 
disability which is rated at 20 percent or more which was 
incurred in or aggravated in service on or after September 
16, 1940.  

The veteran is service-connected for a bipolar disorder, 
rated as 100 percent disabling and the 100 percent rating has 
been determined to be permanent.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  "Serious 
employment handicap" is defined as the significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of the 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(7).  Pursuant to 38 C.F.R. § 21.52(c), a veteran has a 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or (2) any other service-connected 
disability rated at 50 percent or more disabling.  

As noted, the veteran has a psychiatric disability which has 
been assigned a 100 percent permanent rating.  The RO has 
determined that he has a serious employment handicap and the 
Board concurs.  

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement under 38 C.F.R. § 
21.1(b) is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran.  38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status. 38 C.F.R. § 21.182.  Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  
38 C.F.R. § 21.50(a).  If the veteran attends the appointment 
for an initial evaluation the veteran progresses to 
"evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under 38 C.F.R. § 21.40(b) and whether achievement of a 
vocational goal is feasible, and a plan is developed.  See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a), see 
38 C.F.R. § 21.188 (outlining the procedures for moving an 
applicant from "evaluation and planning" status to "extended 
evaluation" status).  If the veteran completes "evaluation 
and planning status," he moves to "rehabilitation to the 
point of employability" status, from there to "employment 
services" status, and from there to "rehabilitated" status.  
See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).  In order to find that 
the achievement of a particular vocational goal is reasonably 
feasible, the facts must show that the effects of the 
veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d).  In making the determination as 
to the feasibility of a vocational goal, VA must offer an 
initial evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal will be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 21.57(c)(1).  

In this case, a Rehabilitation Plan was developed for the 
veteran in January 2001.  It was determined that the veteran 
had a serious employment handicap.  In view of his bipolar 
disability and his background, it was determined that the 
veteran needed to complete a 3 month extended work evaluation 
in order to assess whether training was feasible for the 
veteran.  The Program Plan was "Individualized Extended 
Evaluation Plan."  The Program Goal was "To determine 
feasibility for gainful employment."  The Evaluation 
Criteria was "Veteran will continue sobriety, counseling, 
and medications and will comply with all required aspects of 
the volunteer position."  The Evaluation Procedure was "A 
work evaluation report will be completed and sent to VR&E in 
Boise at the end of each month for the three month period by 
the appropriate volunteer supervisor."  The Evaluation 
Schedule was "Monthly for a 3 month period."  

Thus, during evaluation and planning status, it was 
determined that feasibility was still in question.  See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  As noted, when a decision 
concerning achievement of a vocational goal cannot be made 
during the initial evaluation, 38 C.F.R. § 21.57 provides for 
an extended evaluation, and the veteran's case was assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a), see 
38 C.F.R. § 21.188.  This is consistent with 38 C.F.R. 
§ 21.50 and 38 C.F.R. § 21.57 which state that in making the 
determination as to the feasibility of a vocational goal, VA 
must offer an initial evaluation.  However, where such 
determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  

In this case, the veteran was unable to complete the 3 month 
extended work evaluation.  He had a manic episode and could 
not complete the last 2 weeks.  

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  38 
C.F.R. § 21.53(d).  The veteran could not be deemed feasible 
because the extended work evaluation was not completed.  

Thereafter, the veteran engaged in contact with Vocational 
Rehabilitation Services which was determined to be 
inappropriate.  

In August 2001, the veteran was afforded another VA 
examination.  The examiner stated that it was his opinion 
that the veteran was completely unable to work or to go to 
college in the usual setting at this time.  

The Board subsequently determined that further development 
was needed.  The remand yielded correspondence from the 
veteran in which he indicated that he had not been gainfully 
employed and that he had been treated by VA for his bipolar 
disorder.  The veteran was also afforded a VA psychiatric 
examination.  The examiner opined that it would seem 
reasonable, from a psychiatric standpoint, that the veteran 
be allowed to pursue vocational rehabilitation training with 
the goal of the veteran eventually returning to gainful 
employment.  The examiner stated that an evaluation by a 
vocational rehabilitation specialist would certainly be 
necessary to determine what particular training or job 
possibilities might fit the veteran's particular handicaps as 
well as his interests and abilities.  In addition, 
correspondence from his treating psychiatrist indicated that 
it was reasonable that the veteran be allowed to pursue 
vocational rehabilitation training with the goal of the 
veteran eventually returning to gainful employment.  

The remand decision stated that after completing any 
additional development deemed necessary, the claim should be 
referred to a vocational rehabilitation and counseling 
psychologist for a determination regarding whether the 
veteran had an employment handicap or a serious employment 
handicap.  If it was determined that an interview with the 
veteran was warranted, such an interview was to be scheduled.  

Unfortunately, the veteran has stated that his interpretation 
of this instruction is that after the examiner determines 
whether additional development is deemed necessary, the claim 
should be referred to a vocational rehabilitation and 
counseling psychologist for a determination regarding whether 
the veteran had an employment handicap or a serious 
employment handicap.  This was not the case.  The 
instructions regarding the examiner were in the preceding 
paragraph of instruction.  The instruction indicated was for 
the Vocational Rehabilitation Services staff, not the 
examiner.  The instruction was for the Vocational 
Rehabilitation Services staff to determine if any additional 
development was necessary.  This development, if any, would 
precede the decision of the vocational rehabilitation and 
counseling psychologist.  It was determined that additional 
development was necessary.  It was determined that an 
extended work evaluation needed to be completed by the 
veteran.  This determination was consistent with the record.  
The veteran had failed to complete his extended work 
evaluation because of his psychiatric impairment.  He 
performed well for an extended period, but then suffered a 
manic episode.  This is the very reason that feasibility was 
in question because it was unclear whether the veteran could 
succeed in training due to his bipolar disorder.  Despite 
what the veteran currently states, the record establishes 
that he chose the work site and the hours, yet the extended 
work evaluation still could not be completed.  Thereafter, 
his contact with VA personnel was inappropriate, but his 
later medical records were supportive.  An extended work 
evaluation was properly deemed warranted.  

It is significant to note that the veteran is not being 
"blamed" for the failure of the prior extended work 
evaluation.  It is recognized that he has a serious 
employment handicap.  The RO made this determination and the 
Board agrees.  The question remained whether he was feasible 
for training because the nature of his psychiatric disorder.  
His feasibility could not be determined without completion of 
the extended work evaluation.  

The Board recognized that recent VA medical evidence shows 
that the veteran is compliant with medication and appears 
able to participate in vocational rehabilitation training.  
This is in contrast to prior VA medical evidence which showed 
that he was unable to participate.  This is in contrast to 
inappropriate contact and communication with VA to include 
contacts determined by the RO to be threatening.  

Vocational Rehabilitation Services determined that it was 
necessary for the veteran to complete an extended work 
evaluation.  The determination was in accord with pertinent 
VA law and regulations, as noted.  The veteran was in 
extended evaluation status to determine feasibility.  The 
determination that a 3 month work evaluation is necessary is 
within the purview of the Vocational Rehabilitation Services.  
The VA medical evidence which supports the veteran's claim 
does not negate the determination of the Vocational 
Rehabilitation Services staff, it supplements it.  Further, 
the veteran's personal contacts have been inappropriate with 
the Vocational Rehabilitation Services staff.  His actions 
only serve to show that such an extended work evaluation is 
appropriate in this case.  

The veteran initially indicated that he would participate in 
the new extended work evaluation.  However, he changed his 
mind and has chosen to interpret the Board's remand decision 
in a way in which it was not intended.  By refusing to 
participate in the extended work evaluation study, 
particularly after his inappropriate contacts with the 
Vocational Rehabilitation Services staff and his previous 
statements that he would participate, he has engaged in 
behavior which has been properly characterized as non-
cooperation with VA.  

Under VA law and regulations, the veteran is required to 
cooperate in the completion of the extended evaluation for 
purposes of developing an appropriate rehabilitation plan and 
in the satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  See 38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.362, 
21.364.  

38 C.F.R. § 21.362 governs satisfactory conduct and 
cooperation.  Pursuant to 38 C.F.R. § 21.362(a) the 
successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31.  The staff is 
responsible for insuring satisfactory conduct and 
cooperation on the veteran's part.  VA staff shall take 
required action when the veteran's conduct  and cooperation 
are not satisfactory.  VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of: 
(1) the services and assistance which may be provided under 
Chapter 31 to help the veteran maintain satisfactory 
cooperation and conduct and to cope with problems directly 
related to the rehabilitation process, especially counseling 
services; (2) other services which Vocational Rehabilitation 
and Counseling staff can assist the veteran in securing 
through non-VA programs; and (3) the specific 
responsibilities of the veteran in the process of developing 
and implementing a program of rehabilitation services, 
especially the specific responsibility for satisfactory 
conduct and cooperation.  A veteran requesting or being 
provided  services under Chapter 31 must: (1) cooperate with 
VA staff in carrying out the initial evaluation and 
developing a rehabilitation plan; (2) arrange a schedule 
which allows him or her to devote the time needed to attain 
the goals of the rehabilitation plan; (3) seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan; (4) conform to procedures established by VA governing 
pursuit of a rehabilitation plan including: (i) enrollment 
and reenrollment in a course; (ii) changing the rate at 
which a course is pursued; (iii) requesting a leave of 
absence; (iv) requesting medical care and treatment; (v) 
securing supplies; and (vi) other applicable procedures. (5) 
conform to the rules and regulations of the training or 
rehabilitation facility at which services are being 
provided.  Vocational Rehabilitation and Counseling staff 
with case management responsibility in the veteran's case 
will: (1) monitor the veteran's conduct and cooperation as 
necessary to  assure consistency with provisions of 
paragraph (c) of this section and provide assistance which 
may be authorized under Chapter 31, or for which 
arrangements may be made under other programs to enable the  
veteran to maintain satisfactory conduct and cooperation.

38 C.F.R. § 21.364 governs unsatisfactory conduct and 
cooperation.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that: (1) the unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) the 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  When the case manager 
determines that the veteran's conduct and/or cooperation are 
not in conformity with provisions of 38 C.F.R. § 21.362(c), 
the case manager will: (1) discuss the situation with the 
veteran; (2) arrange for services, particularly counseling 
services, which may assist in resolving the problems which 
led to the veteran's unsatisfactory conduct or cooperation; 
(3) interrupt the program to allow for more intense efforts, 
if the  unsatisfactory conduct and cooperation persist.  If 
a reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  When mitigating circumstances exist the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will 
be satisfactory, or if a plan has been developed, to enable 
the veteran to reenter and try to maintain satisfactory 
conduct and cooperation.  Mitigating circumstances include: 
(i) the effects of the veteran's service and nonservice-
connected condition; (ii) family or financial problems which 
have led the veteran to unsatisfactory conduct or 
cooperation; or (iii) other circumstances beyond the 
veteran's control.

In this case, the veteran did not comply with the directives 
for satisfactory conduct and cooperation although VA staff 
made reasonable efforts to inform the veteran and assure his 
understanding of the Chapter 31 plan and services.  It was 
explained to him why further training was needed.  The 
veteran made it exceptionally clear that he was unwilling to 
participate in extended evaluation training.  The veteran 
did not conform to procedures established by VA governing 
pursuit of a rehabilitation plan.  Vocational Rehabilitation 
and Counseling staff were unable to get the veteran to 
participate as he refused to do so.  No other assistance 
could be rendered without completion of this extended work 
evaluation.  

Since the veteran failed in his conduct and cooperation, VA 
discontinued services and returned the case to the Board.  
The veteran did not want any further services at this point.  
He made this clear.  Rather, he wanted a decision to be made 
by the Board.  The veteran himself requested that the case 
be returned to the Board at this juncture for a decision.  
The veteran clearly indicated that he was not interested in 
further action by the Vocational Rehabilitation staff unless 
it was to find him feasible.  Since the necessary step prior 
to such a finding was determined to be the extended work 
evaluation, the veteran made clear that he would not 
participate.  As such, there was no further counseling or 
action to be undertaken by the Vocational Rehabilitation 
staff.  

In sum, documentation of record shows that the veteran did 
not maintain satisfactory conduct and cooperation in 
developing and implementing his Rehabilitation Plan as he 
refused to participate in an extended work evaluation.  The 
Board has considered the veteran's contentions, as noted, but 
finds that the veteran was in fact required to follow the 
procedures and directives of the Vocational Rehabilitation 
staff.  It was within their discretion to require an extended 
work evaluation.  This requirement is supported by the record 
and was reasonable.  Accordingly, he did not satisfactorily 
conform to the procedures established by VA.  Because he 
failed in his conduct and cooperation, the Board cannot find 
that achievement of a vocational goal is reasonably feasible 
for purposes of entitlement to vocational rehabilitation and 
training under Chapter 31.  The veteran chose to terminate 
the required process under which a determination of 
feasibility could have yielded a positive outcome.  Rather, 
he chose to not cooperate.  As such, VA was unable to assess 
whether the veteran's physical and mental conditions 
permitted training to begin within a reasonable period.  The 
Board is cognizant that medical evidence indicated that the 
veteran appeared able to engage in Chapter 31 training.  
However, due to the nature of the veteran's bipolar disorder, 
his past history of a failed extended work evaluation, and 
his inappropriate contacts with VA personnel, it was deemed 
necessary that the extended work evaluation be completed.  
The veteran could not be deemed feasible because the extended 
work evaluation was not undertaken, by the choice of the 
veteran.  As such, feasibility is not demonstrated at this 
time.  

Therefore, entitlement to vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code, is 
denied.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


